DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, claims 13-15 with a combination of newly added claims 16-20, which are depended to claim 13, in the reply filed on 12/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are considered. 
Claims 1-11 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-20 are rejected under 35 U.S.C. 102 (a) (1) based on the publication date as well as  35 U.S.C. 102 (a) (2) based on the earlier filling dated  on as being anticipated by US Patent No. 10,280, 199B2 or US Patent Application publication No. 2019/0202868A1 both to Kim et al.  
Examiner’s note: 
Claim 1:  A broad scope of the claims regarding the citation “ a modified porcine epidemic diarrhea virus (PEDV) S1 spike protein comprising a nucleotide sequence of SEQ ID NO: 3”  is reasonable interpretation as a sequence either as a full or as a part of 
Claim 15:   A broad scope of the claims regarding the citation “ the inactivated PEDV has a nucleotide sequence of SEQ ID NO: 4 is not the nucleotide sequence of the SEQ ID NO: 4 but is include a sequence of either a full length as well as a  part of nucleotide sequence of SEQ ID NO: 4 as long as that part is 100% identity to a part of the SEQ ID NO: 4. 
Kim et al. disclosed a vaccine composition and a method for making and using the same to against porcine coronavirus, such as porcine epidemic diarrhea virus (PEDV) infection in pigs as well as piglets (See summery of the invention and column 15).
The composition include a spike protein and a inactivated PEDV, wherein the spike protein may have a sequence with at least 70%, 71%, 72%, 73%, 74%, 75%, 76%, 77%, 78%, 79%, 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99%, sequence identity to SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, or SEQ ID NO: 17 (column 18). The SEQC ID NOS: 11-17 herein comprises almost same spike protein polypeptide of the claimed skip protein with a SEQ ID NO: 3. Because the disclosed SEQ ID NO: 4 is the entire PEDV that include the viral protein of S1 protein of SEQ ID NO: 3. The S1 protein set forth in any of the SEQ ID NOS: 11-17 are also belong to different species of the PEDV. The limitations of the claimed SEQ ID NO: 3 cited in claim 13 and SEQ ID NO: 4 cited in claim 15 are both met. 
Regarding the inactivated PEDV, Kim et al. teaches that in other embodiments, it was surprisingly found that harvesting the proteins and antigens at a time point after the infected cells had released replicated coronavirus viral particles, such as PEDV or PDCoV viral particles, resulted in improved results. Therefore, Kim et al. indicate that certain disclosed embodiments of the method concern isolating proteins and/or antigens from cells and/or culture media, the proteins and/or antigens are not necessarily purified. Thus, the composition may further comprise cell fragments, the extracting detergent, virus-infected cell lysate, or a combination thereof. Kim et al. therefore 
As described above the limitations cited in claims 13, 15 and 20 are all met. 
Regarding the limitations of dosages cited in claims 16-19, the cited reference also at column 21 to 22 describe the dosage either measured by TCID50 or weight of the antigen per dose. For instant, it described that in some embodiments, the method comprises using a population of cells that has been infected with coronavirus for a sufficient time to produce little to undetectable amounts of infectious units per ml of supernatant, such as the culture media used with the cells. In some embodiments, the time is sufficient to produce tissue culture infective doses/ml (TCID50/ml) of from 101-10.sup.10, such as from 101-7 etc.  
Further, Kim et al. also described that the immunogenic composition will contain an effective amount of coronavirus antigens, such as PEDV or PDCoV antigens, in the solution, the effective amount being readily determined by a person of ordinary skill in the art. The effective amount may be sufficient to produce a desired immune response in a subject, such as a substantially protective immune response. The amount of coronavirus antigens may typically range from about 1% to about 95% (w/w) of the composition, or even higher or lower if appropriate. The quantity to be administered depends upon factors such as the age, weight and physical condition of the individual considered for vaccination. The quantity also depends upon the capacity of the subject's immune system to synthesize antibodies, and the degree of protection desired. Effective dosages can be readily established by a person of ordinary skill in the art through routine trials establishing dose response curves. In some embodiments, the concentration of viral antigens in the solution of coronavirus protein and antigens is from 
Kim et al. also teach that adjuvant can be an oil-un-water emulsion such as MF59, which contains about 5% Squalene, about 0.5% Tween 80, and about 0.5% Span 85. Because the molecular weight of span is 957. 52, the molecular weight for squalene is 410.7 and Tween 80 molecular weight is 1.310. Therefore, the weight of the oil based vaccine, MF59 in the 1 ml of the said vaccine is about 62.7%, which is meets the limitation of the claim 14.  
 To this context, the claims 13-20 are anticipated by the cited reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648